NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ROCKIES EXPRESS PIPELINE, LLC,
Appellant,

V.

KEN SALAZAR, SECRETARY OF THE INTERIOR,
Appellee.

KEN SALAZAR, SECRETARY OF THE INTERIOR,
Appellcm.t, '

V.

ROCKIES EXPRESS PIPELINE, LLC,
Appellee.

2012-1055, -1174

Appeals from the Civilian Board of Contract Appeals
in no. 1821, Adrninistrative Judge Allan H. Goodman.

ON MOTION

ORDER

ROCKIES EXPRESS V. INTERIOR 2

Rockies Express Pipeline LLC moves to withdraw
Benjamin M. Vetter as counsel and for a 14-day extension
of time, until September 4, 2012, to file its reply brief.

Upon consideration there0f,
IT Is ORDERED THAT:

The motions are granted

FOR THE COURT
AUG 20 2012 /S/ Jan Horbaly
Date J an Horbaly
Clerk
cc: L. Poe Leggette, Esq.
D ' G. Ki h , E . ~
omen1que rc ner sq uvs'munryizgpmls ma
521 rue FEnEnALcrncun
AUG 2 0 2012
JAN HOBBA|.Y

CLEHK